CHARLES J. SCHUCK, Judge.
This claim arises for damages caused to a house and an electric transformer, as well as for labor replacing the transformer; the said house and transformer were the property of the said claimant and were located on what is known as secondary road no. 85-2 in Fayette county, West Virginia. The record reveals that the properties in question were injured by the manner of carrying on the blasting operations on said secondary road no. 85-2 by the state road commission. The amount set forth in the claim evidences a compromise settlement between the claimant and the state road commission for the damages in question.
The state road commission therefore does not contest claimant’s right to an award for the amount of $100.00, but concurs in the claim for that amount; and the claim is approved by the special assistant to the attorney general as one that should be paid. We have considered the case upon the record submitted and are of the opinion that it should be entered as an approved claim and an award is made accordingly in the sum of one hundred dollars ($100.00).